      Case 7:09-cv-00009 Document 22 Filed on 12/10/18 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA              §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:09-CV-009
                                       §
 0.17 ACRES OF LAND, MORE OR           §
 LESS, SITUATED IN STARR COUNTY,       §
 TEXAS; AND UNKNOWN OWNERS,            §
 ET AL.,                               §
                                       §
                    Defendant.         §
____________________________________________________________________________

 UNITED STATES’ RESPONSE TO THE DISTRICT COURT’S ORDER FOR A CASE
                               STATUS UPDATE
_____________________________________________________________________________

       COMES NOW the United States of America (hereinafter “United States”), and in response

to the District Court’s October 26, 2018, Order to inform the Court of each party’s status and

intended future action avers as follows:

       Based on extensive research, the United States will file a motion to dismiss W.B. Osborn,

Jr. Registered Agent for The Altex Energy Corporation, successor in interest to The Altex

Corporation and Unknown Successors in Interest to the Altex Corporation and the Altex Energy

Corporation for the Court’s consideration no later than December 14, 2018.

       The United States must resolve title and just compensation issues with the three named

landowners in Schedule GG (Docket No. 16). The United States is hopeful the parties will be able

to negotiate a settlement regarding just compensation; however, the parties will need a Scheduling

Order from the Court.



                                            Page 1 of 2
                                           Status Report
      Case 7:09-cv-00009 Document 22 Filed on 12/10/18 in TXSD Page 2 of 2



        WHEREFORE, premises considered, the United States prays the Court issue a

Scheduling Order in this case.

                                                      Respectfully submitted,

                                                      FOR PLAINTIFF

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ E. Paxton Warner _______________
                                                      E. PAXTON WARNER
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 555957
                                                      Texas Bar No. 24003139
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Paxton.Warner@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I, E. Paxton Warner, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on December 10, 2018, I mailed a true and correct copy of the foregoing

document via regular mail to the all parties remaining in this cause.

                                              By:     s/ E. Paxton Warner _______________
                                                      E. PAXTON WARNER
                                                      Assistant United States Attorney




                                             Page 2 of 2
                                            Status Report
